DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/21 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 3/11/21, claims 1-3, 8, 10, 12-19 are currently pending in the application, with claims 13-15 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objection
Claim 1 is objected to for the convoluted claim language. Amended claim 1 recites the following:

    PNG
    media_image1.png
    289
    896
    media_image1.png
    Greyscale

Thus, the claim recites a broad range for the amount of zinc ions, recites that the zinc ions are solubilized in an alkali to form solubilized zinc hydroxide, and appears to limit the amount of solubilized zinc hydroxide in the latex composition to 0.0005-0.05 phr, while specification the pH of the solution of solubilized zinc hydroxide. The claim may be amended to remove ambiguity concerning the recited range of solubilized zinc hydroxide and provide antecedent basis for “the solution” by replacing the limitation with the following or as deemed appropriate:
one or more zinc ions derived from zinc oxide in an amount of greater than 0 phr but less than or equal to 0.45 phr,
wherein the one or more zinc ions are solubilized in an alkali solution for producing a solution of solubilized zinc hydroxide having a pH above 9.0, wherein the amount of solubilized zinc hydroxide in the synthetic latex composition ranges from 0.0005 to 0.05phr;
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 10, 12, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites the following limitation:

    PNG
    media_image2.png
    461
    905
    media_image2.png
    Greyscale

Amended claim 1 recites the latex composition as comprising at least one milled and insoluble polyvalent metal oxide and one or more zinc ions derived from zinc oxide, both in an amount of greater than 0 phr less than 0.45. The wherein clause appears to limit the amount of zinc hydroxide in the composition to 0.0005-0.05phr, and to zinc hydroxide being present in a solution having a pH above 9.0.
	The specification as originally filed fails to provide support for a latex composition comprising at least one milled and insoluble polyvalent metal oxide, and one or more zinc ions derived from zinc oxide, both in an amount of greater than 0 phr less than 0.45 as in the claimed invention. In this regard, the specification discloses the following (page 3, lines 15-17):

    PNG
    media_image3.png
    163
    959
    media_image3.png
    Greyscale

Claims 2, 3, 8, 10, 12, 16-19 are included in this rejection because of their dependence on rejected base claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "wherein the secondary polymer is..”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets the claim as reciting that the synthetic latex composition of claim 1 further includes a secondary polymer selected form the claimed genus. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8, 10, 12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moseley et al. (US 2014/0065311 Al, of record) in view of Foo et al. (US 2017/0218142 Al, of record).
Mosely teaches biodegradable compositions for a glove, comprising a acrylonitrile butadiene-based rubber that can be a carboxylated latex (reads on base polymer), an alkali stabilizing agent, greater than 0 to about 5 phr a metal oxide crosslinking agent which may be zinc oxide, greater than 0 to 2 phr a biodegradation agent such as polylactic acid, polybutylene succinate etc. (reads on organic filler), (Ab., [0005, 0013, [0059], 0170-0177, 0105-0119, 0291-0293]). Exemplified embodiment in TABLE 1 includes carboxylated acrylonitrile butadiene rubber (reads on base polymer), potassium hydroxide, 1.4 zinc oxide phr and 1.3 phr biodegradation agent (reads on organic filler).
Mosley fails to teach an article (1) formed from a latex composition comprising a milled insoluble zinc oxide and solubilized polyvalent metal hydroxide having a pH above 9 in claimed amount, (2) having a thickness of 0.001 to 5mm, a tensile strength, an elongation and the advantage as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), the primary reference to Mosley teaches greater than 0 to about 5 phr a metal oxide crosslinking agent. Additionally, secondary reference to Foo teaches an elastomeric-article-forming composition comprising a synthetic carboxylated polymer and a crosslinking composition comprising an aqueous solution of a hydroxide of a multivalent metal (i.e. in solubilized form), such as that of zinc, having a pH of at least 9.0 in which the amount of hydroxide of the multivalent metal is less than 0.3 phr [0024, 00443-0044], that a solubilized form of a multivalent metal cross-linking agent combined with a synthetic carboxylated polymer is very effective in creating elastomeric articles having excellent properties and that in particular, addition of a solubilized form of zinc oxide prepared in a preliminary step can avoid excessive crosslinking at the surface of rubber particles, i.e. latex lump formation [0038-0040, 0228]. Foo further teaches the latex compositions as comprising a low amount of solid ionic crosslinking agent, such as solid zinc oxide and magnesium oxide, as a secondary crosslinking agent, such as at 0.2 phr (read on claimed insoluble polyvalent metal oxide) ([0122], Example 10). 
With regard to (2), Foo teaches an article, i.e. a glove, having a thickness of 0.01 to 3mm [0183-0184].
Given the teaching in Foo on latex compositions comprising an overlapping range of a solubilized polyvalent metal hydroxide wherein the polyvalent metal may be zinc and the teaching in on a low amount of solid zinc oxide and magnesium as additional crosslinking agent, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a cured article from a composition comprising a synthetic carboxylated polymer, a solubilized zinc hydroxide having a pH greater than 9.0 in any within less than 0.3 phr, including in an amount of 0.05 to 0.05phr, additional solid zinc oxide or magnesium oxide in low amounts as in the claimed invention, so as to provide for a cured product having a thickness in the overlapping range of 0.01 to 3mm, and having improved ionic crosslinking on the surface as well as within the rubber particles. Additionally, although Foo does not teach the solid zinc oxide and solid magnesium oxide to be in milled form, a skilled artisan would have found it obvious to include the same in milled form so as to uniformly distribute the solid ionic crosslinking agent in the latex composition and thereby provide a uniform ionic crosslinking throughout the article. Furthermore, a skilled artisan would also reasonably expect the cured elastomeric article of Moseley-Foo combination formed from compositions of an overlapping scope to have the claimed (claim 1), absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Furthermore, in the limitation “the zinc ions derived from zinc oxide…” recited in claim 1, the source of zinc ions is limited to zinc oxide. However, given that zinc oxide is converted to a solubilized form of zinc hydroxide, zinc oxide is not deemed an essential component in the claimed latex composition. Given that Foo teaches solubilized polyvalent metal hydroxides, such as those of zinc, in an amount of less than 0.3 phr, the reference obviates claimed range of solubilized zinc hydroxide.
With regard to claim 2, Mosley teaches carboxylated acrylonitrile butadiene rubber ([0105], TABLE 1).
With regard to claim 3, Foo recognizes that synthetic polymers used in elastomeric articles such as gloves do not provide the favorable feel and comfort of natural polyisoprene rubber [0006]. Therefore, a skilled artisan would have found it obvious to further include a natural rubber in Mosley’s compositions, as modified by Foo, so as to provide for the advantageous features, i.e. favorable feel and comfort of natural polyisoprene rubber, when desired.
With read to claim 8, the Moseley and Foo teach the claimed limitation (Mosley-[0107], TABLE 1, Foo-[0069]).
With regard to claim 10, Moseley teaches polybutylene succinate and lactic acid, which read on biodegradation additives [0059].
With regard to claims 12 and 17, Moseley teaches magnesium oxide and zinc oxide (reads on polyvalent metal oxide) as a crosslinking agent [0109], and an alkali as an essential component ([0107], table 1). Thus, a skilled artisan would have found it obvious to utilize a combination of solubilized zinc hydroxide and magnesium hydroxide in alkali with a reasonable expectation of success. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to claim 16, Moseley teaches polyvinyl chloride [0117].
With regard to claims 18 and 19, the limitation “of up to” includes 0 as the lower limit.

Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moseley et al. (US 2014/0065311 Al, of record) in view of Foo et al. (US 2017/0218142 Al, of record) and Perella (US 2005/0113527 Al, of record).
The discussions with regard to Moseley and Foo above in paragraph 5 are incorporated herein by reference. Additionally, Moseley teaches an inorganic filler present in an amount of about 2-20 parts, per 100 dry parts of the acrylonitrile butadiene based rubber [0181].
Although Moseley-Foo combination fails to teach compositions comprising calcium carbonate or clay, secondary reference to Perella teaches rubber latex compositions for use in rubber products, such as gloves [0001, 0002], which may optionally further include known fillers such as calcium carbonate or kaolin (reads on clay) for improving water and/or solvent resistance [0045]. Given that the primary reference to Moseley teaches 2-20 parts of an inorganic filler, per 100 dry parts of the acrylonitrile butadiene based rubber, and given the teaching in Perella in calcium carbonate and kaolin as a known fillers, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include an art recognized filler such as calcium carbonate or clay in Moseley’s compositions, as modified by Foo, to provide for improved water and/or solvent resistance. As stated above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Response to Arguments
In view of the amendment dated 3/12/21, all previously set forth rejections are withdrawn and new grounds of rejections are set forth herein above. Applicant’s arguments concerning applied art have been duly considered. Pertinent arguments concerning Foo and Mosley relied upon in the rejections above are addressed herein below:
Applicant’s Arguments:
….However, the presently claimed invention only needs to use zinc oxide in an amount of greater than 0 phr but less than or equal to 0.45 phr. which is at least half the amount of zinc oxide used in Moseley. This improves the allergic reaction that may be caused by using higher amounts of zinc oxide in the elastomeric article products taught by Moseley or other recorded prior art. Therefore, an ordinarily skilled person in the art would find the presently claimed invention non-obvious over Moseley.
In addition, Foo only uses the example of “sodium aluminate” in the production of negatively-charged multivalent metal complex ions in whole specification, and most of the experiments fully depends on the performance of “sodium aluminate”….
According to the Experiment reference 1-3 and 6-1 to 6-8 performed by Foo, it is apparent that the addition of ZnO and MgO will bring down the tensile strength and the elongation rate of the elastomeric article, which are related to cross-linking strength in the film formation process. In other words, the crosslinking density is less in each of Exps. 6-1 to 6-8.
In contrast, the presently claimed invention adds a small amount of zinc oxide for preparing zinc hydroxide, but has a higher elongation rate (Exps. 63 and 64). which shows a totally different result from Foo, Thus, it can logically infer that Foo fails to teach the use of zinc oxide to get the required crosslinking pattern and required physical properties, and therefore the amended Claim 1 is non-obvious over the cited prior arts or any combination thereof.

Examiner’s Response: With regard to argument that Mosley’s exemplified embodiment comprises 1.4 phr zinc oxide, it is noted that the general disclosure to Mosley teaches a range of greater than 0 to about 5 phr a metal oxide crosslinking agent which may be zinc oxide [0111]. Furthermore, Foo teaches advantages of including alkali solubilized polyvalent metal hydroxide, wherein the polyvalent metal may be zinc, in an amount of less than 0.3 phr [0024, 0043-0044], as well as a low amount of solid zinc oxide as an ionic crosslinking agent. Thus, the combination obviates the claimed amounts, absent evidence of criticality for the claimed components and ranges thereof. In this regard, it is noted that the data in the specification does not establish criticality for articles formed from latex compositions comprising specific claimed insoluble metal oxides, and solubilized zinc hydroxide in amounts within the claimed ranges. Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). All disclosures in reference patent must be evaluated, including nonpreferred embodiments; reference is not limited to disclosure of specific working examples. In re Mills and Palmer, 176 USPQ 196 (CCPA 1972).
Applicant’s Arguments: 
In Foo, the Comparative Example 12 shows unsuccessful trials. In particular, the paragraph [0325] clearly states “...The techniques attempted to solubilize the zinc oxide were not effective. The unsuccessful techniques include adding sodium hydroxide and heating”. This clearly explains Foo does not teach or even accept the possibility creating reactive metal ion like zinc ions from zinc oxide, in fact, it clearly expresses the negative opinion about it. In other words, the formation of zinc hydroxide and solubilization and use of the same is clearly ruled out by Foo in the Comparative Example 12 “UNSUCCESSFUL TRIALS”. Out of numerous tests (78 experiments in total in the specification) carried out none of the experiment used simple multivalent metal ion, since he strongly believed solubilization of zinc will be UNSUCCESSFUL. The generic statements given were based on “sodium aluminate” in mind which is a multi-metal oxide, however, Foo never attempted to effectively use a simple multivalent metal ion in activated state to carry out the crosslinking in the carboxylated nitrile butadiene latex.

Examiner’s Response:
Foo clearly teaches solubilized form of multivalent metal cross-linking agent [0040], and producing a crosslinking composition by dissolving “a source of multivalent metal” in water, with heating and addition of alkali [0045]. While comparative Example 12 in Foo may show that solubilizing zinc oxide under attempted conditions were unsuccessful, a skilled artisan would have found it obvious to adopt alternative conditions to solubilize zinc oxide, or in the alternative, adopt alternative sources of polyvalent metal, other than zinc oxide to provide for solubilized zinc hydroxide. As stated in the rejection above, the claimed latex composition comprises zinc hydroxide, and zinc oxide is not deemed a required component of the claimed composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762